DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 11/04/2019 has been entered. Claims 11-24 and 26 are cancelled.  Claims 27-35 are added new. Therefore, Claims 1-10, 25, and 27-35 are pending and addressed below.                                                         

Claim Objections
Claim 8 and 33 are objected to because the claim recites “one of”; however, the options are not separated by the expression “or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 25, 27-31 and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by IYER Lakshmi R. et al (US 20200008216), hereinafter Iyer.
Regarding claim 1, a hybrid automatic repeat request HARQ feedback method, comprising: 
receiving data transmitted from a transmitting end in a unit of a transmission block (TB), which contains a plurality of resource units (Iyer: Fig. 9, Fig. 2, [136] teaches receiving a TB with Code Block Group (CBG) or Code Blocks (CB), as resource units (see Spec. [129])).
generating HARQ feedback information based on the resource units according to a pre- configured HARQ feedback policy, and returning the HARQ feedback information to the transmitting end, wherein the amount of feedback information units of the HARQ feedback information is smaller than the amount of the resource units contained in the TB (Iyer: Figs. 3A-3C; [137] “A single A/N bit may be assigned to a CBG consisting of CBs from different codewords.”, [138]-[139], teaching UE generating and sending HARQ Feedback Information with A/N bits, assigned i.e. preconfigured, of the received CBGs in different ways i.e. different HARQ policies. One A/N per CBG; therefore, feedback information is smaller than number of CBs i.e. resource units).
Regarding claim 25, claim recites the identical features for a corresponding apparatus; therefore, it is subject to the same rejection.
Regarding claims 2 and 27, Iyer teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Iyer further teaches, wherein generating the HARQ feedback information based on the resource units according to the pre-configured HARQ feedback policy comprises: 
binding feedback information of the plurality of resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information (Iyer: Fig. 3A, [140] “In response to decoding the plurality of code block groups, the node may sending an ack/nack message that indicates whether the decoding was successful with respect to each code block group.”, teaching binding of ack/nack to a CBG consisting of plurality of CBs at a CBG level reporting).
Regarding claims 3 and 28, Iyer teaches the method/apparatus, as outlined in the rejection of claims 1 and 25.
Iyer further teaches, wherein the HARQ feedback policy comprises:
feedback levels and an amount of the feedback information units corresponding to each of the feedback levels; or, 
feedback levels and an amount of the resource units bound to one feedback information unit of each of the feedback levels; or, 
feedback levels, an amount of the feedback information units corresponding to each of the feedback levels and an amount of the resource units bound to one feedback information unit of each of the feedback levels; 
wherein a sum of the amount of all of the feedback information units corresponding to all of the feedback levels is less than the amount of the resource units contained in the TB (Iyer: Fig. 8A; [147] “If a CBG fails decoding by a UE, for example, the UE may send a Nack. This transmission is referred to as step-1 herein and in FIGS. 8A and 8B. Upon failure, a process referred to as step-2 may be initiated, wherein the UE sends a multi-bit A/N with finer granularity. Initially, in some examples, a CBG may be assigned a single A/N bit in feedback. If a Nack is observed for the CBG at the UE, for example, the UE may send the Nack in its reserved resources, and subsequently may send a multi-bit A/N (for instance, 1 per CB in the CBG) in another set of resources configured in various ways described below.”, teaching feedback levels (step-1 and step-2) and feedback information bits assigned to step-1 CBG level and step-2 CB level. As two level reporting is done only for Nack CBGs, not for Ack CBGs in a TB, sum of all feedback information will be less than amount of resource units (CBs) in the TB).
Regarding claims 4 and 29, Iyer teaches the method/apparatus, as outlined in the rejection of claims 3 and 28.
Iyer further teaches, wherein the HARQ feedback policy comprises: feedback levels and the amount of the feedback information units corresponding to each of the feedback levels; the feedback levels comprise: a first feedback level; binding the feedback information of the resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information comprises: determining a first preset amount of the feedback information units corresponding to the first feedback level according to the HARQ feedback policy; binding the feedback information corresponding to the resource units contained in the TB respectively to the first preset amount of feedback information units; acquiring data reception state information, which is configured to indicate data reception success or data reception failure corresponding to each of the resource units; and generating first-level feedback information corresponding to the first feedback level according to the acquired data reception state information, wherein the HARQ feedback information comprises the first-level feedback information (Iyer: Fig. 8A; [147] “In this example, separate resources are allocated for transmission of the multi-bit A/N at finer granularity. If a CBG fails decoding by a UE, for example, the UE may send a Nack. This transmission is referred to as step-1 herein and in FIGS. 8A and 8B.”).
Regarding claims 5 and 30, Iyer teaches the method/apparatus, as outlined in the rejection of claims 4 and 29.
Iyer further teaches, wherein the feedback levels further comprise: a second feedback level; binding the feedback information of the resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information further comprises: determining first-level feedback information indicative of data reception failure according to the data reception state information; determining a second preset amount of the feedback information units corresponding to the second feedback level according to the HARQ feedback policy; binding all or part of the first-level feedback information indicative of the data reception failure respectively to the second preset amount of feedback information units; generating second-level feedback information corresponding to the second feedback level according to the data reception state information, wherein the HARQ feedback information further comprises the second-level feedback information (Iyer: Fig. 8A; [147], teaches determining number of CBs in a failed CBG level decoding, and binding feedback information of those CBs with the feedback information of the CBG, and generating a second level feedback information).
Regarding claims 6 and 31, Iyer teaches the method/apparatus, as outlined in the rejection of claims 5 and 30.
Iyer further teaches, wherein binding all or part of the first-level feedback information indicative of the data reception failure respectively to the second preset amount of feedback information units comprises: determining, if the first-level feedback information which is indicative of the data reception failure is greater than one feedback information unit, the first-level feedback information of at least one feedback information unit, which is indicative of the data reception failure according to the HARQ feedback policy; and binding the determined first-level feedback information of the at least one feedback information unit respectively to the second preset amount of feedback information units (Iyer: Fig. 8A; [147], teaches that two level HARQ feedback information applies to more than one CBG (CBGi) in the TB i.e. the case when data failure detection is greater than one CBG).
Regarding claims 8 and 33, Iyer teaches the method/apparatus, as outlined in the rejection of claims 3 and 28.
Iyer further teaches, wherein the HARQ feedback policy comprises at least one of: 
first indication information, which is configured to indicate that the HARQ feedback information is returned to the transmitting end in an explicit manner or in an implicit manner (Iyer: Fig. 8A and 8B; [148], teaching implicit and explicit manner of reporting A/N),  and 
second indication information, which is configured to indicate that the sum of the amount of the feedback information units configured in all of the feedback levels is constant or variable (Iyer: [136] “CBGs in a TB may be configured to have the same number or a different number of CBs to facilitate use cases, such as URLLC based preemption for example.”, teaching amount of feedback information will be variable as number of resource units in a TB is configurable).
Regarding claims 9 and 34, Iyer teaches the method/apparatus, as outlined in the rejection of claims 8 and 33.
wherein the first indication information is configured to indicate that the HARQ feedback information is returned to the transmitting end in an implicit manner; and the HARQ feedback policy further comprises: scrambling sequence and a scrambled data location (Iyer: Fig. 8A and 8B; [148]; [146] “The blind decoding can be enabled by using different scrambling signatures on the coded A/N bit message or by interleaving the bits when mapping to the resource elements (REs).”, teaching applying scrambling and interleaving resource location to the feedback information).
Regarding claims 10 and 35, Iyer teaches the method/apparatus, as outlined in the rejection of claims 9 and 34.
Iyer further teaches, wherein the feedback levels comprise: a first feedback level and a second feedback level, and wherein the scrambled data location is a location of the first-level feedback information and the second-level feedback information is scrambled to the first-level feedback information in a form of a scrambling code and sent to the transmitting end (Iyer: [146], [147]).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Kitamura Yasuhiro et al (US 20190181986), hereinafter Kitamura.
Regarding claims 7 and 32, Iyer teaches the method/apparatus, as outlined in the rejection of claims 3 and 28.
Iyer further teaches, wherein the HARQ feedback policy comprises: the feedback levels and the amount of the resource units bound to one feedback information unit of each of the feedback levels; the amount of the feedback levels is one; acquiring data reception state information, which is configured to indicate data reception success or data reception failure corresponding to each of the resource units; and generating the HARQ feedback information according to the data reception state information (Iyer: Figs. 3A-3C; [137]-[139]; 8A; [147]).
Iyer does not expressly teach, binding the feedback information of the plurality of resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information comprises: binding the feedback information corresponding to the resource units contained in the TB respectively to a third preset amount of feedback information units, wherein the third preset amount is equal to a round amount of a value, which is obtained in such a manner that the amount of the resource units contained in the TB divided by the amount of the resource units to which one feedback information unit in the feedback level is bound.
However, in the same field of endeavor, Kitamura teaches, binding the feedback information of the plurality of resource units to one feedback information unit on at least one feedback level according to the HARQ feedback policy to generate the HARQ feedback information comprises: binding the feedback information corresponding to the resource units contained in the TB respectively to a third preset amount of feedback information units, wherein the third preset amount is equal to a round amount of a value, which is obtained in such a manner that the amount of the resource units contained in the TB divided by the amount of the resource units to which one feedback information unit in the feedback level is bound (Kitamura: [54]-[58] “That is, in the first aspect, retransmission of DL signals is controlled in units of CBs or in units of CBGs.”, “A CB is the unit formed by dividing a TB.”, “FIG. 4 is a diagram to show an example of retransmission control per CB according to the first aspect.”, teaching a TB is divided into resource units (e.g. CB) for which a retransmission control information (i.e. feedback) is sent. In this aspect, one feedback information unit corresponds to one resource unit, obtained by dividing the TB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iyer’s method/apparatus to include that TB is divided into resource units to match one feedback information for the resource units.
This would have been obvious because it would motivate one of ordinary skill in the art provide a communication method that is capable of improving the efficiency of the use of radio resources in retransmission control in future radio communication systems (Kitamura: [11]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundararajan, US 20180287744 - RETRANSMISSION INDICATION BASED ON AN ACKNOWLEDGEMENT BASED FEEDBACK SCHEME FOR WIRELESS COMMUNICATION - Figs. 8 and 13 disclose two levels feedback transmission.
Froberg, US 20190020444 - METHOD FOR PARTIAL RETRANSMISSION.
Kini - US 20200059327 - METHOD AND APPARATUS FOR IMPROVING HYBRID AUTOMATIC REPEAT REQUEST (HARQ) FEEDBACK PERFORMANCE OF ENHANCED MOBILE BROADBAND (eMBB) WHEN IMPACTED BY LOW LATENCY TRAFFIC - Figs. 4A-4C
LG Electronics - IDS Reference R1-1704918 - Discussion on CB group based HARQ-ACK feedback Discussion and decision

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.C./Examiner, Art Unit 2472



/Tejis Daya/Primary Examiner, Art Unit 2472